Case 4:19-cr-00213 Document 29 Filed on 05/30/19 in TXSD Page 1 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
v. 3 CRIMINAL NO. 19-213
SAAD NADEEM, :
Defendant. §
PLEA AGREEMENT

The United States of America, by and through Ryan K. Patrick, United States Attorney
| for the Southern District of Texas, and Jim McAlister, Assistant United States Attorney, and the
defendant, Saad Nadeem (“Defendant”), and Defendant’s counsel, pursuant to Rule 11(0)(1)(A)
and/or 11(c)(1)(B) of the Federal Rules of Criminal Procedure, state that they have entered into an
agreement, the terms and conditions of which are as follows:
Defendant's Agreement
1. Defendant agrees to plead guilty to Count one (1) of the Indictment. Count one (1)
charges Defendant with Conspiracy to Traffic in Counterfeit Goods, in violation of Title 18, United
States Code, Section 371 and 18 States Code, Section 2320. Defendant, by entering this plea,
agrees that he is waiving any right to have the facts that the law makes essential to the punishment
either charged in the indictment, or proved to a jury or proven beyond a reasonable doubt.
Punishment Range
2. The statutory maximum penalty for a violation of Title 18, United States Code,
Section 371, is imprisonment of not more than five (5) years and a fine of not more than $ 250,000.
Additionally, Defendant may receive a term of supervised release after imprisonment of up to three
(3) years. See Title 18, United States Code, sections 3559(a)(3) and 3583(b)(2). Defendant

acknowledges and understands that if he should violate the conditions of any period of supervised

 
Case 4:19-cr-00213 Document 29 Filed on 05/30/19 in TXSD Page 2 of 14

release which may be imposed as part of him sentence, then Defendant may be imprisoned for the
entire term of supervised release, without credit for time already served on the term of supervised
release prior to such violation. See Title 18, United Stated Code, sections 3559(a)(3) and
3583(e)(3). Defendant understands that he cannot have the imposition or execution of the
sentence suspended, nor is he eligible for parole.
Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after
sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by
cashier's check or money order, payable to the Clerk of the United States District Court, c/o District
Clerk’s Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

Immigration Consequences

4. Defendant recognizes that pleading guilty may have consequences with respect to him
immigration status. Defendant understands that if he is not a citizen of the United States, by
pleading guilty he may be removed from the United States, denied citizenship, and denied
admission to the United States in the future. Defendant understands that if he is a naturalized
United States citizen, pleading guilty may result in immigration consequences, such as
denaturalization and potential deportation or removal from the United States. Defendant’s attorney
has advised Defendant of the potential immigration consequences resulting from Defendant’s plea
of guilty and Defendant affirms that he wants to plead guilty regardless of any immigration

consequences that may result from the guilty plea and conviction.

 

 
Case 4:19-cr-00213 Document 29 Filed on 05/30/19 in TXSD Page 3 of 14

Cooperation

5. The parties understand this agreement carries the potential for a motion for departure
under Section 5K1.1 of the Sentencing Guidelines. Defendant understands and agrees that
whether such a motion is filed will be determined solely by the United States through the United
States Attorney for the Southern District of Texas. Should Defendant’s cooperation, in the sole
judgment and discretion of the United States, amount to “substantial assistance,” the United States
reserves the sole right to file a motion for departure pursuant to Section 5K1.1 of the United States
Sentencing Guidelines. Defendant further agrees to persist in that plea through sentencing, fully
cooperate with the United States, not oppose the forfeiture of assets contemplated in this
agreement. Defendant understands and agrees that the United States will request that sentencing
be deferred until that cooperation is complete.

6. Defendant understands and agrees that “fully cooperate,” as that term is used herein,
includes providing all information relating to any criminal activity known to Defendant.
Defendant understands that such information includes both state and federal offenses arising
therefrom. In that regard:

(a) Defendant agrees that this plea agreement binds only the United States

Attorney for the Southern District of Texas and Defendant; it does not bind any

other United States Attorney or any other unit of the Department of Justice;

(b) Defendant agrees to testify truthfully as a witness before a grand jury or in

any other judicial or administrative proceeding when called upon to do so by the

United States. Defendant further agrees to waive him Fifth Amendment privilege

against self-incrimination for the purpose of this agreement;

(c) Defendant agrees to voluntarily attend any interviews and conferences as
the United States may request;

(d) Defendant agrees to provide truthful, complete and accurate information
and testimony and understands any false statements made by the defendant to the

3

 
Case 4:19-cr-00213 Document 29 Filed on 05/30/19 in TXSD_ Page 4 of 14

Grand Jury or at any court proceeding (criminal or civil), or to a government agent

or attorney, can and will be prosecuted under the appropriate perjury, false

statement, or obstruction statutes;

(e) Defendant agrees to provide to the United States all documents in him

possession or under him control relating to all areas of inquiry and investigation;

and

(H Should the recommended departure, if any, not meet Defendant's

expectations, the Defendant understands that he remains bound by the terms of this

agreement and cannot, for that reason alone, withdraw him plea.

Waiver of Appeal and Collateral Review

7. Defendant is aware that Title 28, United States Code, section 1291, and Title 18, United
States Code, section 3742, afford a defendant the right to appeal the conviction and sentence
imposed. Defendant is also aware that Title 28, United States Code, section 2255, affords the right
to contest or “collaterally attack” a conviction or sentence after the judgment of conviction and
sentence has become final. Defendant knowingly and voluntarily waives the right to appeal or
“collaterally attack” the conviction and sentence, except that Defendant does not waive the right
to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on
collateral review in a motion under Title 28, United States Code, section 2255. Defendant’s
knowing and voluntary waiver of the right to appeal or collaterally attack the conviction and
sentence includes waiving the right to raise on appeal or on collateral review any argument that
(1) the statute(s) to which the defendant is pleading guilty is unconstitutional and (2) the admitted
conduct does not fall within the scope of the statute(s). In the event Defendant files a notice of
appeal following the imposition of the sentence or later collaterally attacks his conviction or

sentence, the United States will assert its rights under this agreement and seek specific performance

of these waivers.

 
Case 4:19-cr-00213 Document 29 Filed on 05/30/19 in TXSD Page 5 of 14

8. In agreeing to these waivers, Defendant is aware that a sentence has not yet been
determined by the Court. Defendant is also aware that any estimate of the possible sentencing
range under the sentencing guidelines that he may have received from him counsel, the United
States or the Probation Office, is a prediction and not a promise, did not induce him guilty plea,
and is not binding on the United States, the Probation Office or the Court. The United States does
not make any promise or representation concerning what sentence the defendant will receive.
Defendant further understands and agrees that the United States Sentencing Guidelines are
“effectively advisory” to the Court. See United States v. Booker, 543 U.S. 220 (2005).
Accordingly, Defendant understands that, although the Court must consult the Sentencing
Guidelines and must take them into account when sentencing Defendant, the Court is not bound
to follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

9. Defendant understands and agrees that each and all waivers contained in the Agreement
are made in exchange for the concessions made by the United States in this plea agreement.

The United States’ Agreements

10. The United States agrees to each of the following:

(a) If Defendant pleads guilty to Count One (1) of the indictment and persists

in that plea through sentencing, and if the Court accepts this plea agreement, the

United States will move to dismiss any remaining counts of the indictment at the

time of sentencing;

(b) If the Court determines that Defendant qualifies for an adjustment under

section 3E1.1(a) of the United States Sentencing Guidelines, and the offense level

prior to operation of section 3E1.1(a) is 16 or greater, the United States will move

under section 3E1.1(b) for an additional one-level reduction because Defendant

timely notified authorities of his or her intent to plead guilty, thereby permitting the

United States to avoid preparing for trial and permitting the United States and the

Court to allocate their resources more efficiently.

Agreement Binding - Southern District of Texas Only

5

 
Case 4:19-cr-00213 Document 29 Filed on 05/30/19 in TXSD_ Page 6 of 14

11. The United States Attorney’s Office for the Southern District of Texas agrees that it
will not further criminally prosecute Defendant in the Southern District of Texas for offenses
arising from conduct charged in the indictment. This plea agreement binds only the United States
Attorney’s Office for the Southern District of Texas and Defendant. It does not bind any other
United States Attorney’s Office. The United States Attorney’s Office for the Southern District of
Texas will bring this plea agreement and the full extent of Defendant’s cooperation to the attention
of other prosecuting offices, if requested.

United States’ Non-Waiver of Appeal

12. The United States reserves the right to carry out its responsibilities under guidelines
sentencing. Specifically, the United States reserves the right:

(a) to bring its version of the facts of this case, including its evidence file and

any investigative files, to the attention of the Probation Office in connection with

that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with Defendant's
counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with section 6A1.2
of the United States Sentencing Guidelines and Title 18, United States Code,
section 3553(a); and
(e) to appeal the sentence imposed or the manner in which it was determined.
Sentence Determination
13. Defendant is aware that the sentence will be imposed after consideration of the United
States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the

provisions of Title 18, United States Code, section 3553(a). Defendant nonetheless acknowledges

and agrees that the Court has authority to impose any sentence up to and including the statutory

6

 
Case 4:19-cr-00213 Document 29 Filed on 05/30/19 in TXSD_ Page 7 of 14

maximum set for the offense(s) to which Defendant pleads guilty, and that the sentence to be
imposed is within the sole discretion of the sentencing judge after the Court has consulted the
applicable Sentencing Guidelines. Defendant understands and agrees that the parties’ positions
regarding the application of the Sentencing Guidelines do not bind the Court and that the sentence
imposed is within the discretion of the sentencing judge. Ifthe Court should impose any sentence
up to the maximum established by statute, or should the Court order any or all of the sentences
imposed to run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and
will remain bound to fulfill all of the obligations under this plea agreement.
Rights at Trial

14. Defendant understands that by entering into this agreement, he surrenders certain
rights as provided in this plea agreement. Defendant understands that the rights of a defendant
include the following:

(a) If Defendant persisted in a plea of not guilty to the charges, defendant would

have the right to a speedy jury trial with the assistance of counsel. The trial may

be conducted by a judge sitting without a jury if Defendant, the United States, and

the court all agree.

(b) — Atatrial, the United States would be required to present witnesses and other

evidence against Defendant. Defendant would have the opportunity to confront

those witnesses and him attorney would be allowed to cross-examine them. In

turn, Defendant could, but would not be required to, present witnesses and other

evidence on him own behalf. If the witnesses for Defendant would not appear

voluntarily, he could require their attendance through the subpoena power of the

court; and

(c) Ata trial, Defendant could rely on a privilege against self-incrimination and

decline to testify, and no inference of guilt could be drawn from such refusal to

testify. However, if Defendant desired to do so, he could testify on him own

behalf.

Factual Basis for Guilty Plea

 
Case 4:19-cr-00213 Document 29 Filed on 05/30/19 in TXSD Page 8 of 14

15. Defendant is pleading guilty because he is in fact guilty of the charges contained in
Count One (1) of the indictment. If this case were to proceed to trial, the United States could
prove each element of the offense beyond a reasonable doubt. The following facts, among others
would be offered to establish Defendant's guilt:

The defendants Shahid Nadeem and Saad Nadeem imported goods that they knew to be
counterfeit, such as purses and watches, from China for resale in the United States. The term
counterfeit goods refers to items, such as purses, which displayed marks that are
indistinguishable from marks registered on the principal register in the United States Patent and
Trademark office for brands such Kors, Gucci, Burberry, and Chanel as described in the
indictment, which is incorporated into this plea agreement. The defendants sold the counterfeit
merchandise containing the spurious marks to select customers and other dealers.

From 2016 to 2018, Saad Nadeem and Shahid Nadeem rented storage facilities located in
Stafford, Sugar Land, Houston, and Missouri City in the Southern District of Texas. Saad
Nadeem and Shahid Nadeem leased the storage facilities as addresses to receive counterfeit
goods imported from China.

On December 5, 2017, an informant purchased over sixty (60) handbags from Saad Nadeem and
Shahid Nadeem at 5800 Corporate Drive, Southern District of Texas. An expert working with
law enforcement identified all of the handbags as counterfeit as that term is defined in 18 U.S.C.
section 2320(f), that is containing imitation marks representing brands such as Kors and Gucci.
On or about April 3, 2019, Agents executed a search warrant at 5800 Corporate Drive, Southern

District of Texas and recovered hundreds of purses and other items with counterfeit marks of the
brands listed in the indictment in the possession of Saad Nadeem and Shahid Nadeem.

Breach of Plea Agreement
16. If Defendant should fail in any way to fulfill completely all of the obligations under
this plea agreement, the United States will be released from its obligations under the plea

agreement, and Defendant’s plea and sentence will stand. If at any time Defendant retains,

8

 
Case 4:19-cr-00213 Document 29 Filed on 05/30/19 in TXSD Page 9 of 14

conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly

withholds evidence or is otherwise not completely truthful with the United States, then the United

States may move the Court to set aside the guilty plea and reinstate prosecution. Any information

and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea

agreement, and all leads derived therefrom, will be used against defendant in any prosecution.
Restitution, Forfeiture, and Fines — Generally

17. This Plea Agreement is being entered into by the United States on the basis of
Defendant’s express representation that he will make a full and complete disclosure of all assets
over which he exercises direct or indirect control, or in which he has any financial interest.
Defendant agrees not to dispose of any assets or take any action that would effect a transfer of
property in which he has an interest, unless Defendant obtains the prior written permission of the
United States.

18. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea
agreement. Defendant agrees to authorize the release of all financial information requested by
the United States, including, but not limited to, executing authorization forms permitting the
United States to obtain tax information, bank account records, credit histories, and social security
information. Defendant agrees to discuss and answer any questions by the United States relating
to Defendant’s complete financial disclosure.

19. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not

limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to

 
Case 4:19-cr-00213 Document 29 Filed on 05/30/19 in TXSD Page 10 of 14

facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks which have
custody of him assets to deliver all funds and records of such assets to the United States.

20. Defendant understands that forfeiture, restitution, and fines are separate components
of sentencing and are separate obligations.

Restitution

a1, Defendant agrees to pay full restitution to the victim(s) regardless of the count(s) of
conviction. Defendant understands and agrees that the Court will determine the amount of
restitution to fully compensate the victim(s). Defendant agrees that restitution imposed by the
Court will be due and payable immediately and that Defendant will not attempt to avoid or delay
payment. Subject to the provisions of paragraph 7 above, Defendant waives the right to challenge
in any manner, including by direct appeal or in a collateral proceeding, the restitution order

imposed by the Court.

Forfeiture
22. Defendant agrees to waive any and all interest in any asset which is the subject of a

related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.

10

 
Case 4:19-cr-00213 Document 29 Filed on 05/30/19 in TXSD Page 11 of 14

23. Defendant consents to the order of forfeiture becoming final as to Defendant
immediately following this guilty plea, pursuant to Federal Rule of Criminal Procedure
32.2(b)(4)(A).

24. Subject to the provisions of paragraph 7 above, Defendant waives the right to
challenge the forfeiture of property in any manner, including by direct appeal or in a collateral
proceeding.

Fines

25. Defendant understands that under the Sentencing Guidelines the Court is permitted to
order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any
imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by
the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay
payment. Subject to the provisions of paragraph 7 above, Defendant waives the right to challenge
the fine in any manner, including by direct appeal or in a collateral proceeding.

Complete Agreement

26. This written plea agreement, consisting of 13 pages, including the attached addendum
of Defendant and him attorney, constitutes the complete plea agreement between the United States,
Defendant, and Defendant’s counsel. No promises or representations have been made by the
United States except as set forth in writing in this plea agreement. Defendant acknowledges that
no threats have been made against him and that he is pleading guilty freely and voluntarily because
he is guilty.

27. Any modification of this plea agreement must be in writing and signed by all parties.

11

 
Case 4:19-cr-00213 Document 29 Filed on 05/30/19 in TXSD Page 12 of 14

Filed at Heo. 5 bo, ~_» Lexas, on MPa 30 , 2019.
\\a!

Defendant —

 

 

Subscribed and sworn to before me on Yu GA 30 , 2019.

 

DAVID J. BRADLEY, Clerk
UNITED STATES DISTRICT CLERK

we EE
aa United States District Clerk

APPROVED:

Ryan K. Patrick
United States Attorney

By: ‘ / Ye, LAD / _\

siant United States Attornéy [ Attorney for Defendant
Soothe District of Texas

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA

v. CRIMINAL NO. 19-213

MM nu

_—
bo

 
Case 4:19-cr-00213 Document 29 Filed on 05/30/19 in TXSD Page 13 of 14

SAAD NADEEM, §
Defendant. §

PLEA AGREEMENT -- ADDENDUM

I have fully explained to Defendant him rights with respect to the pending indictment. I
have reviewed the provisions of the United States Sentencing Commission’s Guidelines Manual
and Policy Statements and I have fully and carefully explained to Defendant the provisions of
those Guidelines which may apply in this case. I have also explained to Defendant that the
Sentencing Guidelines are only advisory and the court may sentence Defendant up to the maximum
allowed by statute per count of conviction. Further, I have carefully reviewed every part of this
plea agreement with Defendant. To my knowledge, Defendant’s decision to enter into this

agreement is an informed and voluntary one.

| roue Me, 32,20 (4

Attorney for Defendant Date ?

13

 
Case 4:19-cr-00213 Document 29 Filed on 05/30/19 in TXSD Page 14 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
v. ; CRIMINAL NO. 19-213
SAAD NADEEM, 3
§

Defendant.

I have consulted with my attorney and fully understand all my rights with respect to the
indictment pending against me. My attorney has fully explained, and I understand, all my rights
with respect to the provisions of the United States Sentencing Commission’s Guidelines Manual
which may apply in my case. I have read and carefully reviewed every part of this plea agreement
with my attorney. I understand this agreement and IJ voluntarily agree to its terms.

{ye Moy 29 Zoll

Defendant Date

14

 
